DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 6, 9, 10, 12, 13, are rejected under 35 U.S.C. 102(a)(2) as being anticipated Nadkar et al.(US PAP 2018/0204569).
As per claims 1, 12, 13, Nadkar et al. teach an agent device comprising: a plurality of agent controllers configured to provide a service including causing an output device to output a response of voice, in accordance with an utterance of an occupant of a vehicle, wherein a first agent controller included in the plurality of agent controllers provides an agent controller different from the first agent controller with first service information on the service to be provided to the occupant (“a passenger may summon a particular voice assistant (by uttering an appropriate wake-word) which the passenger knows to be better/more suitable at answering/doing certain job than others.  For example, a first voice assistant may be better at answering weather/traffic updates, while a second voice assistant may be better at adding items to shopping list.”; paragraph 9).

As per claim 2, Nadkar et al. further disclose a second agent controller included in the plurality of agent controllers is able to provide the occupant with second service information on the first service information, in accordance with the first service information provided by the first agent controller (“a passenger may summon a particular voice assistant (by uttering an appropriate wake-word) which the passenger knows to be better/more suitable at answering/doing certain job than others.  For example, a first voice assistant may be better at answering weather/traffic updates, while a second voice assistant may be better at adding items to shopping list.”; paragraph 9).

As per claim 4, Nadkar et al. further disclose the second agent controller voluntarily provides the occupant with the second service information, without depending on an instruction of the occupant (“For example, a first voice assistant may be better at answering weather/traffic updates, while a second voice assistant may be better at adding items to shopping list.”; paragraph 9).

As per claim 5, Nadkar et al. further disclose the first service information is a search result on a search of a destination performed by the occupant of the vehicle (“For example, the vehicle infotainment system 102 may provide navigation, music, temperature control, or other services for drivers or passengers in the vehicle.”; paragraph 16).



As per claim 9, Nadkar et al. further disclose the first agent controller included in the plurality of agent controllers preferentially provides first service information on the service to be provided to the occupant, to an agent controller which is good at providing information on the first service information, among one or more agent controllers different from the first agent controller (“For example, a first voice assistant may be better at answering weather/traffic updates, while a second voice assistant may be better at adding items to shopping list.”; paragraph 9).

As per claim 10, Nadkar et al. further disclose an adjuster configured to provide an agent controller different from the first agent controller with information on a first service related to a service to be provided to the occupant by the first agent controller (“the voice assistant manager 104 may track all available voice assistant services or applications as well as a corresponding wake word for each voice assistant service.  When the wake word for a specific voice assistant service is detected, the voice assistant manager 104 may activate and/or establish a link between the specific voice assistant service and a microphone 106.”; paragraph 20).

Allowable Subject Matter
Claims 3, 7, 8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 3, the prior art made of record does not teach or suggest a second agent controller included in the plurality of agent controllers provides the occupant with second service information in which a degree of association with the first service information is equal to or greater than a predetermined degree, in accordance with the first service information provided by the first agent controller, and the second agent controller does not provide the occupant with third service information in which the degree of association with the first service information is less than the predetermined degree, in accordance with the first service information provided by the first agent controller.

As per claims 7, 8, the prior art made of record does not teach or suggest a third agent controller included in the plurality of agent controllers is able to provide the occupant with fourth service information on the first service information, in accordance with the first service information provided by the first agent controller, and when a similarity between the fourth service information and the second service information is equal to or greater than a predetermined degree, the third agent controller does not provide the occupant with the fourth service information.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kume teaches a speech providing method includes causing a plurality of agents corresponding to a plurality of occupants to provide speech information to the corresponding occupants in a vehicle in which the plurality of occupants sits.  Lubcke teaches driver assistance system and method for a motor vehicle for displaying an augmented reality.  Kubo et al. teach information providing method and information providing system using a plurality of agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658